Citation Nr: 1013853	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-03 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to November 
1981 and from October 1983 to April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs Regional Office in San 
Diego.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his Form 9 substantive appeal, received in February 2006, 
the Veteran marked the box that indicated he wants to be 
afforded a Travel Board hearing at the RO.  In a June 2006 
Hearing Options letter, he opted for a Decision Review 
Officer hearing at the RO instead of a Board hearing.  The 
Veteran was scheduled for an RO formal hearing in August 
2006, for which he failed to appear.

In August 2007, the Veteran submitted a new Hearing Options 
letter, now choosing a hearing before the RO Decision Review 
Officer and also before the Travel Board.  This request for a 
Board hearing has been neither fulfilled nor withdrawn.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
hearing at the San Diego RO before the 
Board, as requested, in the order that the 
request was received.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


